                         UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
     Plaintiff,

                       v.                            Civil Action No.: 1:20-mc-00092

MOVIELAB, INC.,
     Defendant.




              XXXXXXXXXXXX ORDER TERMINATING FINAL JUDGMENT
              [PROPOSED]


       The Court having received the motion of plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


       ORDERED, ADJUDGED, AND DECREED:
       That said final judgment is hereby terminated.




Dated: March 25, 2020
       New York, New York                             United States District Court Judge
                                                      Southern District of New York
